Citation Nr: 0209075	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  96-31 918A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension (HTN).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1954.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a February 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.

Although the veteran initially requested a Travel Board 
hearing in his VA Form 9, submitted in August 1996, a May 
2002 VA report of contact indicates he withdrew his hearing 
request.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A January 1995 rating decision denied the veteran's claim 
of entitlement to service connection for HTN; the veteran did 
not appeal the decision.  

3.  The evidence received since the January 1995 rating 
decision includes evidence that is cumulative and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
HTN.


CONCLUSION OF LAW

The January 1995 rating decision that denied service 
connection for HTN is final; new and material evidence has 
not been submitted to reopen the claim of entitlement to 
service connection for HTN.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

The RO notified the veteran of the new law in an April 2001 
letter.  The RO's Supplemental Statement of the Case, issued 
in May 2002, also notified the veteran of the new law, and he 
has been sent other letters and information concerning 
evidence needed to support his claim.  There is no indication 
that there is any additional evidence that could be obtained 
that would be helpful in substantiating this claim.

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West Supp. 2001).  

It should also be noted that the regulation pertaining to the 
definition of new and material has been amended.  66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3,156(a)).  However, this amendment is effective 
only for claims filed on or after August 29, 2001.  
Consequently, the current appeal will be decided under the 
old version of § 3.156(a) as is outlined in the decision 
below.


Factual Background

In December 1955, the veteran originally filed a claim for 
service connection for HTN.  The RO denied his claim in March 
1956 on the basis that there was no objective evidence of 
hypertensive cardiovascular disease as he was diagnosed with 
psychophysiologic cardiovascular reaction.  The veteran did 
not appeal the rating decision.  In March 1992, he again 
filed a claim for service connection for HTN.  An April 1993 
rating decision denied service connection for HTN, finding 
there was no evidence of HTN in service or to a compensable 
degree within one-year of his discharge.  The veteran 
requested the RO reconsider its decision.  In January 1995, 
the RO again notified him that it had denied his claim for 
service connection for HTN on the basis that the evidence did 
not show that HTN was manifest during service or to a 
compensable degree within one-year of his separation from 
service, and advised him of his appellate rights.  He did not 
file a notice of disagreement with the decision.  In November 
1995, he filed the current claim.

The evidence of record at the time of the January 1995 rating 
decision included a December 1949 preinduction examination 
report indicating a sitting blood pressure reading of 160/80, 
as well as January 1951 induction and December 1954 
separation examination reports indicating blood pressure 
readings of 138/76 and 138/84 respectively.  His service 
medical records show no complaints, treatment or diagnosis 
for HTN.

Evidence of record also included a November 1955 medical 
certificate signed by James Orr, M.D., and indicating blood 
pressure readings of 160/90 sitting, 165/120 standing, and 
140/80 for lying down.  The examiner noted that the veteran 
was told his blood pressure was a little high during his 
December 1954 discharge examination and that he had recently 
been refused employment because of his HTN, with a reported 
blood pressure reading of 160/105.

Also of record was a December 1955 VA examination report 
indicating a diagnosis of borderline hypertensive state based 
on a labile autonomic system that could be considered 
analogous to psychophysiologic mechanism.  No other disease 
was shown and the examiner recommended the veteran be 
admitted for an adjudicative examination.  An accompanying 
electrocardiogram (EKG) was within normal limits, but 
revealed a blood pressure reading of 114/106.  

January and February 1956 VA hospital records were also of 
record.  The veteran was admitted in January with a blood 
pressure reading of 165/98 and impression of "hyperpiesis" 
of unknown etiology and to rule out intrinsic renal disease, 
pheochromocytoma and coarctation of the aorta.  The February 
final summary shows that possible etiologies for the 
veteran's asymptomatic sustained hypertension were 
investigated.  During his subsequent period of 
hospitalization his blood pressure readings were in the 
normal range and he was essentially normotensive.  There was 
no evidence of hypertensive cardiovascular disease.  The 
final diagnosis was psychophysiologic cardiovascular reaction 
manifested by labile HTN.

Treatment records from Community Health Plan, dating from 
February 1991 to May 1992, indicate that the veteran gave a 
six-year history of HTN when he was initially treated in 
February 1991.  The assessment was HTN.  

The record also included an August 1992 VA cardiovascular 
examination report which noted the veteran's history of 
elevated blood pressure readings in 1955 and diagnosed 
essential "HTN."  The report further noted that the veteran 
was not given medication for his HTN until 1982.  The 
diagnosis was essential HTN.

Evidence added to the record since the January 1995 rating 
decision, includes VA treatment records dating from April 
1999 to March 2001.  These treatment records indicate ongoing 
treatment for diagnosed HTN.

Analysis

Initially, the veteran's representative contends that the 
March 1953 rating decision did not deny service connection 
for HTN and that the April 1993 rating decision was the 
initial rating decision with regard to this claim.  Moreover, 
the representative argues that the veteran's correspondence, 
received in May 1993, constitutes a notice of disagreement 
with the April 1993 rating decision, and that the current 
issue before the Board should more appropriately be addressed 
on the merits as there has been no prior decision since the 
veteran has successfully appealed the April 1993 rating 
decision.

As a preliminary matter, the Board notes that, although the 
RO's March 1956 notice to the veteran indicates that his 
"nervous disability manifested by heart symptoms" was not 
incurred in or aggravated by service, it clearly indicates 
that his claim had been denied.  Irrespective of this fact, 
however, it is clear that the April 1993 rating decision 
denied the veteran's claim for service connection for 
essential HTN on the merits of the claim.  In May 1993, the 
veteran submitted a request for reconsideration of the April 
1993 rating decision.  This statement does not indicate any 
desire to appeal the decision.  The Board therefore does not 
construe his request as a notice of disagreement.  See 38 
C.F.R. § 20.201.  Likewise, the veteran's submission of his 
claim in November 1995 did not indicate a desire to appeal 
the January 1995 rating decision and is not construed as a 
notice of disagreement.  38 C.F.R. § 20.201.

Since the veteran did not timely appeal the January 1995 
rating decision, that decision is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.150(d), 20.200, 20.302, 20.1103 
(2001).  The claim for entitlement to service connection HTN 
may not be reopened and allowed unless new and material 
evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2001). 

The Board must first determine whether the evidence is new 
and material.  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

The Board finds that the VA treatment records, as well as the 
veteran and his representative's written contentions, 
submitted after the January 1995 rating decision are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  The additional records are 
cumulative of the evidence noted at the time of the January 
1995 rating decision.  These new medical records include no 
evidence that the veteran's essential HTN was first manifest 
in service, or that he had HTN to a compensable degree within 
one-year of his discharge.  Nor does the medical evidence 
indicate that his currently diagnosed HTN is in any way 
etiologically linked to his service.  The veteran' s own 
belief that he developed HTN in service or to a compensable 
degree within one-year of his discharge is not probative as 
he is not shown to have the medical expertise sufficient to 
render an opinion as to what is essentially a question of 
medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The veteran is advised that such an opinion, 
provided by a medical professional and based on a review of 
his service medical records and post-service records, would 
constitute new and material evidence to reopen his claim.  


ORDER

New and material evidence not having been submitted, the 
veteran's claim for service connection for HTN is not 
reopened.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

